—Order, Supreme Court, New York County (Lorraine Miller, J.), entered June 27, 1997, which, in an action by plaintiff law firm to recover legal fees for services rendered to defendant client in an arbitration, granted plaintiffs motion for summary judgment to the extent of dismissing defendant’s counterclaims and affirmative defenses alleging legal malpractice and breach of contract, and held the motion in abeyance insofar as addressed to plaintiffs cause of action for account stated pending a hearing and report by a Special Referee on the value of the legal services rendered, unanimously affirmed, with costs.
Defendant’s claims of malpractice, insofar as based on plaintiffs alleged negligence in its representation of defendant in the arbitration, were properly dismissed in view of the testimony of defendant’s successor attorney that he was able to present all of defendant’s claims and evidence at the arbitration, negating any claim that the unfavorable result of the arbitration was proximately caused by the alleged negligence (see, Plentino Realty v Gitomer, 216 AD2d 87, lv denied 87 NY2d 805; Kozmol v Law Firm of Allen L. Rothenberg, 241 AD2d 484). Nor is there merit to defendant’s claims of mal*415practice insofar as based on an alleged conflict of interest, since plaintiff never represented the brokerage firm that took defendant to arbitration for an unpaid margin call, and plaintiff’s prior representation of a company whose securities were improperly traded by that brokerage firm and owned by one of plaintiffs partners does not otherwise demonstrate a conflict of interest (cf., Walker v Saftler, Saftler & Kirschner, 239 AD2d 252, 253). Defendant’s other claims of breach of contract were properly dismissed as redundant of the inadequate malpractice claim (see, Schonfeld v Thompson, 243 AD2d 343). We have considered defendant’s remaining contentions and find that they lack merit. Concur — Sullivan, J. P., Nardelli, Williams and Andrias, JJ.